Citation Nr: 1503085	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A May 2003 rating decision most recently denied service connection for schizophrenia, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final May 2003 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder.

3.  The probative, competent evidence does not demonstrate a diagnosis of a current acquired psychiatric disorder.

4.  The probative, competent evidence indicates that any pre-existing acquired psychiatric disorder was clearly and unmistakably not aggravated by active duty.
CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

3.  The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  September and October 2010 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA examination reports, Social Security Administration (SSA) records, a private medical opinion, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder, in March 2011 and May 2012.  Upon review, the Board finds the VA examinations and opinions sufficient and adequate.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed psychological examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 videoconference hearing, the VLJ asked questions to ascertain the circumstances surrounding the Veteran's service and the history of the Veteran's symptoms and treatment thereof.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he understood the elements necessary to substantiate his claim for service connection.  In addition, the Veteran was assisted at his hearing by his attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the attorney.  Neither the attorney nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's electronic file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran did not submit any new and material evidence within the year following the May 2003 rating decision, nor did he file a timely appeal to the May 2003 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In a March 2011 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the May 2003 denial was the RO's finding that any acquired psychiatric disorder existed prior to service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 2003 rating decision that addresses this basis or supports another theory of entitlement.

Evidence submitted and obtained since the May 2003 rating decision includes a private opinion from a licensed psychologist who opined that any acquired psychiatric disorder more likely than not first manifested in service.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the basis on which the Veteran's claim was previously denied.  Namely, it addresses whether an acquired psychiatric disorder had its onset during active duty.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder, is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

The Veteran asserts that he currently has schizophrenia and that it first manifested in service.  

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For diseases not listed in 38 C.F.R. § 3.309, lay testimony regarding continuity of symptomatology will not suffice to establish chronicity; rather, a medical opinion is necessary to establish a nexus between an in-service disease or injury and a present disability.  See Walker, 708 F.3d 1338.

Additionally, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  However, even if a condition is not noted, the presumption of soundness may be rebutted by clear and unmistakable evidence which demonstrates that the condition both pre-existed and was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

The Veteran's December 1983 entrance examination does not note schizophrenia or any other acquired psychiatric disorder.  Service treatment records from May 1984 indicate that the Veteran was diagnosed with schizophrenia and was subsequently discharged due to that condition.  Records indicate that the Veteran was hospitalized for this condition in 1984 and again in 1987, but has not been hospitalized or treated for the condition since that time.  

The most recent SSA examination of record is from July 2010.  Upon evaluation, the SSA examiner noted that the Veteran periodically gave exaggerated responses, was able to relate appropriately during the interview, and showed improvement over past examinations.  The SSA examiner provided a diagnosis of rule out psychotic disorder versus malingering.  

In support of his claim, the Veteran submitted an August 2010 private examination report.  The record indicates that the private examiner was a licensed psychologist with a master's degree.  The private examiner diagnosed schizoaffective disorder, bipolar type, and generalized anxiety disorder, and opined that the acute onset of the illness was service-related.  

The Veteran underwent VA examination in March 2011 and May 2012.  Both VA examiners conducted psychological testing and noted that the results indicated a gross exaggeration of symptoms that was inconsistent with the Veteran's observed clinical presentation.  Both VA examiners found it significant that although the Veteran asserted that he had suffered from severe psychiatric symptoms since service, he had received no mental health treatment for many years.  The May 2012 examiner opined that as the Veteran had been hospitalized in 1987 but not since then, it was likely that his condition had significantly improved.  The May 2012 examiner also addressed the August 2010 private opinion, noting that the private examiner held only a master's degree.  The May 2012 examiner also noted that the private examiner had not had access to any of the Veteran's medical records and did not appear to have conducted the type of psychological testing conducted by the VA examiners to determine the accuracy of the Veteran's self-reporting.  The March 2011 examiner diagnosed malingering, and the May 2012 examiner was unable to provide a current diagnosis due to the apparent over-reporting of symptoms.  Both VA examiners also indicated that while they did not diagnosis the Veteran with an acquired psychiatric disorder, even if he were found to have a current disability it was clear that any psychiatric symptoms pre-existed and were not permanently aggravated by service.  Both examiners referred to the Veteran's service treatment records, which indicated that when he was first treated for schizophrenia in the military, the Veteran told his physicians that he had been experiencing auditory hallucinations for several years.  Additionally, service treatment records indicate that the Veteran had undergone psychiatric treatment as an adolescent, though the reason for such treatment was unclear.

With respect to a current acquired psychiatric disorder, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the only competent medical opinions in this case are the July 2010 SSA examination report and the March 2011 and May 2012 VA examination reports, which do not reflect a current diagnosis of an acquired psychiatric disorder for service connection purposes.  The Board finds the SSA and VA opinions deserve highly probative value.  First, the opinions were based on complete psychological evaluations of the Veteran as well as reviews of the Veteran's records.  In addition, the VA examiners specifically commented on the VA service treatment records, the private opinion, and lay evidence, in particular citing to the Veteran's pertinent reports of his symptoms.  Nieves-Rodriguez, 22 Vet. App. 295.  Conversely, the Board affords the August 2010 private opinion very little probative value.  The private examiner did not provide a sufficient rationale for the opinion provided, stating only that the Veteran was obviously seriously disturbed.  See Madden, 125 F.3d at 1477; Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  Additionally, the private examiner did not review or comment on any of the Veteran's medical records.  The Board finds the language of the private examiner's opinion too speculative in nature and notes that it is not based on an analysis of all of the data available.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  As such, the Board finds that the evidence does not demonstrate a current disability for service connection purposes.  In the absence of a current disability there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no competent and credible evidence of a psychiatric disability at any point during the claims period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Even if the Board were to find that the Veteran has a current acquired psychiatric disorder, the presumption of soundness is rebutted by clear and unmistakable evidence demonstrating that any acquired psychiatric disorder pre-existed and was clearly and unmistakably not aggravated by service.  The competent, probative VA medical opinions both concluded that symptoms pre-existed service based on the Veteran's reports that he had been experiencing auditory hallucinations since before service and had received psychiatric treatment as an adolescent.  The service treatment records also reflect auditory hallucinations of several years duration reach back to before service and note pre-service psychiatric treatment.  As such, the Board finds that any current acquired psychiatric disorder clearly and unmistakably pre-existed service.  Furthermore, aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  As the competent, probative medical opinions all reached the conclusion that the Veteran's condition has improved since service, there is no permanent worsening of the disease.  This improvement since service is demonstrated by the findings of no current diagnosis on the most probative examinations as well as the more than 20 eyars of time the Veteran has gone without treatment of any type.  As such, the evidence demonstrates that a psychiatric disorder clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.306 (2014).

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Veteran asserted throughout the pendency of the appeal that he had schizophrenia and that it first began in service.  Additionally, he submitted written statements from his mother and brother in which they both indicated that they had not observed any psychiatric symptoms in the Veteran prior to service.  Here, the evidence does not show that either the Veteran or his family members possess the requisite training or credentials needed to render a competent opinion as to the diagnosis of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions of the Veteran and his family as to whether the Veteran has a current disability and, if so, when such disability had its onset, do not constitute competent medical evidence and lack probative value.  

Additionally, as some forms of acquired psychiatric disorders may be categorized as psychoses, the Veteran could have a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, the Board finds the Veteran's statements regarding the onset of any acquired psychiatric disorder have been inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran first indicated in 1984 that he had experienced auditory hallucinations for several years and had received psychiatric treatment as an adolescent.  However, during the pendency of the appeal the Veteran's statements as to his symptoms changed to reflect reports of never experiencing any psychiatric symptoms until active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board finds more probative the Veteran's statements made at the time he was treated for schizophrenia in service, as they were both closer in time to the in-service event and the Veteran had no pecuniary interest.  Additionally, even if the Veteran does have a current disability, the Board finds the evidence demonstrates that it pre-existed service, and therefore an acquired psychiatric disorder did not manifest to a compensable degree within one year of service.  38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331. 

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder on a direct basis.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Alternatively, the Board finds that the Veteran clearly and unmistakable had a psychiatric disability at service entrance that was clearly and unmistakably not aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder, is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, generalized anxiety disorder, and schizoaffective disorder, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


